DETAILED ACTION
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 and 17-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berg et al. US 2017/0132867.
Berg discloses a pill dispenser comprising:
(Re claim 1) ”a processor” (454 figure 10A). “one or more patient sensor, operably coupled with the processor to communicate data associated with a patient” (para 0061, para 0127). “a memory, operably coupled with the processor, wherein the memory encodes processor executable program instructions and data to program and configure the processor to cause the pill dispenser to perform operations comprising” (456 figure 10A). “determine the patient condition” (para 0127-0128). “adjust a dose based on a prescription and the patient condition; and, deliver the dose to the patient” (para 0127-0128).
(Re claim 2) “wherein determine the patient condition further comprises the patient condition determined as a function of data acquired from one or more patient sensor” (para 0127-0128).

(Re claim 4) “wherein adjust the dose further comprises the dose adjusted in response to input received from a healthcare professional” (para 0127-0128 “input manually by a patient or caregiver”).
(Re claim 5) “wherein one of the one or more patient sensor is wirelessly connected to the pill dispenser” (para 0127 “bluetooth”).
(Re claim 6) “wherein one of the one or more patient sensor is a physiological sensor” (para 0127 “blood pressure”).
(Re claim 7) “wherein the physiological sensor is a blood-pressure sensor” (para 0127 “blood pressure”).
(Re claim 8) “wherein the operations performed by the pill dispenser further comprise determine the patient condition based on input received from the patient” (para 0127-0128 “input manually by a patient or caregiver).
(Re claim 9) “wherein adjust the dose further comprises increase the dose if the input received from the patient indicates the patient condition worsened” (para  0128, “an additional dose (level or frequency) of a medicine designed to reduce the pressure”).
(Re claim 10) “wherein the dose adjustment is constrained within programmed dose limits” (para 0062 “maximum dose and minimum time interval”).
(Re claim 11) “wherein the programmed dose limits are set by a prescribing physician” (para 0062, 0163 “authorized personnel”).
(Re claim 12) “a processor” (454 figure 10A). “one or more patient sensor, operably coupled with the processor to communicate data associated with a patient” (para 0061, para 0127). “a memory, operably coupled with the processor, wherein the memory encodes processor executable program 
(Re claim 13) “wherein one of the one or more patient sensor is wirelessly connected to the pill dispenser” (para 0127 “bluetooth”).
(Re claim 14) “wherein one of the one or more patient sensor is a physiological sensor” (para 0127 “blood pressure”).
(Re claim 15) “wherein the physiological sensor is a blood-pressure sensor” (para 0127 “blood pressure”).
(Re claim 17) “wherein the operations performed by the pill dispenser further comprise: in response to determining a lack of medication adherence, send a notification of the lack of medication adherence” (para 0119, 0178).
(Re claim 18) “wherein send the notification further comprises send the notification to the patient’s physician (para 0119, 0178).
(Re claim 19) “a processor” (454 figure 10A). “one or more patient sensor, operably coupled with the processor to communicate data associated with a patient” (para 0061, para 0127). “a memory, operably coupled with the processor, wherein the memory encodes processor executable program instructions and data to program and configure the processor to cause the pill dispenser to perform operations comprising” (456 figure 10A). “deliver a dose to the patient” (para 0002). “determine if the dose is consumed by the patient within a predetermined period of time” (para 0119). “in response to determining the dose is not consumed by the patient within the predetermined period of time, adjust one or more subsequent dose” (para 0119, para 0132).

(Re claim 21) “wherein at least one of the one or more patient sensor is an activity sensor” (para 0061, 0090).
(Re claim 22)  “wherein at least one activity sensor is an image sensor” (para 0061, 0090).
(Re claim 23) “adjust one or more subsequent dose further comprises dose adjustment depending upon drug type” (para 0127-0128).
(Re claim 24) “wherein adjust one or more subsequent dose further comprises increase amount of at least one subsequent dose” (para  0128, “an additional dose (level or frequency) of a medicine designed to reduce the pressure”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berg in view of Moshkovitz et al. US 2019/0205716.
Berg discloses a number of sensors and the ability to communicate with those sensors wirelessly.
Berg does not disclose that the one or more patient sensor receives data from a device ingested by the patient.

It would have been obvious to one skilled in the art to include one or more patient sensor receives data from a device ingested by the patient because such a sensor can better identify when a medication is ingested.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2007/0185615, 6,471,087, 2010/0256808, 2006/0058917, 5,642,731, 2002/0104848 and 2010/0121315.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204.  The examiner can normally be reached on Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3651



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3651